Citation Nr: 0333575	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  03-00 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran served with the Philippine Commonwealth Army, 
United Stated Armed Forces of the Far East (USAFFE), from 
August 1941 to June 1946.

This appeal arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, which denied service connection for PTSD due to the 
absence of new and material evidence sufficient to reopen 
that claim.

The Board previously denied service connection for PTSD by 
February 2000 decision.  Board decisions are generally final.  
38 U.S.C.A. §§ 511a, 7103, 7104(a) (West 2002); 38 C.F.R. 
§ 20.1100 (2003).  Since that time, the RO has received 
additional evidence from the veteran in furtherance of his 
renewed claim of service connection for PTSD.  In its present 
adjudication, namely the April 2002 rating decision, the RO 
denied service connection for PTSD due to the lack of new and 
material evidence sufficient to reopen that claim.  
Regardless of RO action, however, the Board is legally bound 
to decide the threshold issue of whether the evidence is new 
and material before addressing the merits of a claim.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  This matter of new and material evidence is 
addressed below.


FINDINGS OF FACT

1.  By February 2000 decision, the Board denied the veteran's 
claim of service connection for PTSD.

2.  Evidence added to the record since the February 2000 
Board denial of service connection for PTSD is cumulative 
and/or redundant of the evidence of record at the time that 
decision was made and does not raise a reasonable possibility 
of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The February 2000 Board decision is final.  38 U.S.C.A. 
§§ 511a, 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 
(2003). 

2.  New and material evidence to reopen the claim of service 
connection for PTSD has not been received.  38 U.S.C.A. 
§ 5108 (West 2002), 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001).

VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

NOTICE

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002)].  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to a claimant describing evidence potentially helpful 
to the claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected by 
the VCAA].

The Board believes that with respect to this issue, which 
involves the matter of submission of new and material 
evidence, although VA's duty to assist appears to be 
circumscribed the notice provisions of the VCAA are still 
applicable.  The Board notes that the United States Court of 
Appeals for Veterans Claims (the Court) has recently held 
that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 
C.F.R. § 3.159(b), as amended, which pertain to VA's duty to 
notify a claimant who had submitted a complete or 
substantially complete application, apply to those claimants 
who seek to reopen a claim by submitting new and material 
evidence pursuant to 38 U.S.C.A. § 5108.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  In 
this case, the RO undertook action that is consistent with 
the notification and assistance provisions of the VCAA as it 
relates to new and material evidence claims, and then 
adjudicated the veteran's claim based on all the evidence of 
record.  In an October 2001 letter, the RO complied with the 
notice requirements of the VCAA and notified the veteran of 
the evidence he is expected to obtain and which evidence VA 
will obtain.  See 38 U.S.C.A. § 5103A; Quartuccio, supra.  
The RO also outlined the evidence needed to support the 
veteran's claim.

The foregoing notice is deficient in that it afforded the 
veteran only 60 days, rather than the requisite year, in 
which to respond.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(holding that VCAA notice must afford claimants a one-year 
response period).  

Despite the foregoing, the Board finds that a remand is not 
necessary.  Over two years have elapsed since the October 
2001 letter was sent to the veteran.  As such, he has had 
well over a year in which to supply relevant evidence.  
During this time period, the veteran submitted mostly 
evidence duplicative of that already of record and certain 
personal statements.  The last such evidence was received in 
October 2002, well over one year ago.  Presumably then, he 
has no other evidence to provide.  

In view of the foregoing, the Board concludes that no further 
assistance would aid the veteran in establishing his claim, 
and VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid the veteran 
in substantiating his claim.  38 U.S.C.A. § 5103A(a)(2).  
Thus, VA's duties to the veteran under VCAA have been 
satisfied, and no remand to the RO is necessary.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

DUTY TO ASSIST

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, the 
issue on appeal involves the matter of whether a previously 
denied claim may be reopened.  Under such circumstances, VA's 
duty to assist the veteran in the development of his claim is 
not triggered unless and until the claim is reopened.  See 38 
U.S.C.A. § 5103A.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The veteran 
has not pointed to any evidence pertinent to the issue on 
appeal which exists and which has not been associated with 
his VA claims folder.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that to the extent required the 
issue of whether new and material evidence has been submitted 
with respect to the claim of entitlement to service 
connection for a left leg and foot disability has been 
developed in conformity with the spirit of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
issue on appeal.

Factual Background 

The veteran's service medical records make no mention of PTSD 
or any other similar psychiatric disability or symptoms 
consistent with the presence of a psychiatric disability.  
The records do indicate, however, that the veteran was 
captured and taken prisoner of war by the Japanese and that 
he managed to escape from the Bataan Death March.  

By December 1962 rating decision, the RO denied service 
connection for a nervous breakdown.  

A November 1992 VA general medical examination revealed no 
psychiatric disability.

In December 1993, the veteran submitted a copy of an April 
1993 article from The American Legion magazine regarding PTSD 
and treatment thereof.  He also submitted a copy of his son's 
November 1970 death certificate, as well as copy of a July 
1962 letter he had written to the RO regarding emotional 
problems that he attributed to service.  

In July 1994, the veteran submitted certain service records 
to include pay information and discharge documents.  

In January 1997, the veteran submitted a "stressor 
statement" and listed his PTSD symptoms as fear of sudden 
sad news, headaches, fatigue, incomplete erections, 
sleeplessness, forgetfulness and "blank memory," and 
various aches and pains.  He submitted service records 
already described above, the April 1993 American Legion 
article detailed above, a copy of his son's death 
certificate, and private medical records dated in January 
1985 which reflected that the veteran chiefly complained of 
headaches.  Hypertension was diagnosed.  He also submitted 
November 1992 private medical records reflecting treatment 
for complaints of dizziness, a cough, and difficult 
ambulation, as well as a March 1992 award certificate.

That month, he submitted a second more detailed stressor 
statement.  

A January 1997 VA PTSD examination report reflected that the 
examiner failed to find evidence to support a diagnosis of 
PTSD.  

By August 1997 rating decision, the RO denied service 
connection for PTSD.  With his March 1998 notice of 
disagreement, the veteran submitted copies of the documents 
outlined above such as the April 1993 The American Legion 
magazine article and his son's death certificate.

By February 2000 decision, the Board denied service 
connection for PTSD.  

A July 2001 affidavit from D. F. Osorio, M.D. indicated that 
he examined the veteran in 1970 when the veteran complained 
of "sufferings" resulting from World War II.  At that time, 
Dr. Osorio diagnosed cardiac murmurs associated with chest 
and back pain, a history of anemia and other symptoms 
indicative of malaria, tremors, edema, and other signs and 
symptoms of malnutrition.  Dr. Osorio indicated that the 
veteran's symptoms worsened after having had observed his 
son's autopsy.  Dr. Osorio stated, "Patient at this instance 
has sign and delusion and derangement and the immediate 
reaction was to see the culprit to make revenge but it was in 
vain as the killer was already jailed, showing that this was 
the traumatic effect of the past experience during World War 
II."  Dr. Osorio stated that the veteran was suffering from 
a "temporary mental breakdown" and nervousness.  

In September 2001, the veteran again filed a claim of service 
connection for PTSD.  Following his reapplication of service 
connection for PTSD, he submitted, service records described 
above, a January 1969 Philippine Government document 
indicating that the veteran's name would be added to the 
Revised Reconstructed Guerilla Roster of 1948, a copy of the 
stressor statement submitted in January 1997, and a copy of 
the April 1993 The American Legion article, and a copy of his 
son's death certificate.  

A February 2002 statement of C.M. Serrano, M.D., indicated 
that the veteran was treated at Davao Doctors Hospital in 
January 1985 but that the relevant records were no longer 
available.

In April 2002, the RO denied service connection for PTSD, as 
sufficient new and material evidence had not been received.  

Discussion 

As noted above, the veteran's claim of service connection for 
PTSD was previously denied in a final February 2000 Board 
decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2003).  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to a claim that has been disallowed.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2003).  

Generally, Board decisions are final on the date stamped on 
the face of the decision.  See 38 U.S.C.A. §§ 511(a), 7103, 
7104(a) (West 2002); 38 C.F.R. § 20.1100.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  See also 
38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence 
is presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon 
the merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the development of 
his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 
2002);  Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  The veteran's claim of service 
connection for PTSD was received in September 2001.  As such, 
the new regulations are applicable.  Under these provisions, 
a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has further 
held that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  Duran v. Brown, 
7 Vet. App. 216 (1994).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In this case, the additional evidence submitted after the 
Board's February 2000 decision consists of voluminous 
materials that are duplicative of evidence already of record 
for many years and certainly before the Board's February 2000 
decision.  In addition, a July 2002 medical opinion was 
received indicating a diagnosis of a temporary psychiatric 
disability brought on, essentially, by the suicide of the 
veteran's son.  None of the newly submitted evidence reflects 
a diagnosis of PTSD.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers. 38 C.F.R. § 1.156(a).  By that 
standard, the only new piece of evidence received is the July 
2002 report by Dr. Osorio.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  This new evidence is 
not material under the foregoing criteria, as it does not 
establish that the veteran suffers from PTSD.  Id.  A 
diagnosis of PTSD, which is not part of the record, is 
essential for the granting of service connection for that 
disability.  The Board notes that absent proof of a present 
disability there can be no valid claim of service connection.  
See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Finally, new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Due to the lack of a diagnosis of PTSD, the 
evidence submitted by the veteran does not raise a reasonable 
possibility of substantiating the claim.  

From the foregoing discussion, it is clear that the veteran 
has not submitted new and material evidence sufficient to 
reopen his claim of service connection for PTSD, and service 
connection for PTSD remains denied.  Id.; see also 38 C.F.R. 
§ 3.303 (2003) (outlining the requirements for the granting 
of service connection).


ORDER

New and material evidence not having been received, service 
connection for PTSD remains denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



